This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-1620

                                In re the Civil Commitment of:
                                   Aron Michael VanWagner

                                      Filed May 2, 2016
                                          Affirmed
                                       Peterson, Judge

                                 Anoka County District Court
                                  File No. 02-P5-99-009303

Aron VanWagner, Moose Lake, Minnesota (pro se appellant)

Anthony C. Palumbo, Anoka County Attorney, Lisa Jones, Assistant County Attorney,
Anoka, Minnesota (for respondent Anoka County)

         Considered and decided by Kirk, Presiding Judge; Peterson, Judge; and Schellhas,

Judge.

                           UNPUBLISHED OPINION

PETERSON , Judge


         Appellant challenges the district court’s denial of his motions for (1) relief from the

judgment of civil commitment pursuant to Minn. R. Civ. P. 60.02 and (2) a temporary

restraining order. We affirm.

                                            FACTS

         Appellant Aron Michael VanWagner was indeterminately committed as a sexually

dangerous person (SDP) to the Minnesota Sex Offenders Program (MSOP) on February
22, 2000. VanWagner did not have an evidentiary hearing on the county’s petition for civil

commitment but stipulated that he met the criteria for commitment as an SDP. In 2002,

VanWagner sought provisional or full discharge from commitment before the special

review board, which denied his petition on July 23, 2002.

       In 2015, the federal district court issued an order determining that the Minnesota

Civil Commitment and Treatment Act (MCTA) was unconstitutional, both facially and as

applied. Karsjens v. Jesson (Karsjens I), 109 F. Supp. 3d 1139 (D. Minn. 2015). Following

the issuance of this order, VanWagner filed motions for a temporary restraining order

(TRO) and preliminary injunction pursuant to Minn. R. Civ. P. 65.01-.02 and for relief

from a final judgment pursuant to Minn. R. Civ. P. 60.02(d)-(f). VanWagner argued that

because the MCTA is unconstitutional, his commitment was unlawful ab initio.

VanWagner requested a TRO “modifying commitment to release from judgment upon

sworn conditions agreed to” and relief from the judgment of commitment under rule

60.02(d)-(f). The district court denied his motions, and this appeal followed.

       In the federal action, the district court held a “remedies phase” in which parties and

various state officials were invited to formulate solutions to the MCTA problems. The

state refused to offer proposals and instead filed a brief arguing generally that there were

federalism concerns and that the proposed remedies were improper. Karsjens v. Jesson

(Karsjens II), 2015 WL 6561712, at *5 (D. Minn. Oct. 29, 2015) (slip op.). The court

nevertheless ordered the state to take a series of actions regarding MSOP. Id. at *16-17.

The federal district court later denied defendants’ motion for a stay of the order. Karsjens

v. Jesson (Karsjens III), 2015 WL 7432333, at *7 (D. Minn. Nov. 23, 2015). On December


                                             2
15, 2015, the Eighth Circuit Court of Appeals stayed the October 29, 2015 order pending

appeal.

                                      DECISION

       Relying on the Karsjens decisions, VanWagner argues that the district court erred

in denying his motions because the federal district court issued a final decision finding

Minn. Stat. §§ 253D.01-.36 (2014) unconstitutional facially and as applied. But Karsjens

I, II, and III are not final decisions. None of the opinions suspends enforcement of the

MCTA or orders immediate release of committed individuals. In Karsjens I, the federal

district court ordered the parties and representatives to participate in a “Remedies Phase.”

109 F. Supp. 3d at 1178. The federal district court describes Karsjens II as the “First

Interim Relief Order” and orders the defendants to take certain actions. 2015 WL 6561712,

at *16-17. Karsjens III denies the defendants’ request for a stay or suspension of the first

interim relief order. 2015 WL 7432333, at *7.

       The Eight Circuit Court of Appeals granted a stay of the first interim relief order.

See Fed. R. App. P. 8(a)(2). An appellate court has the “inherent” authority “to hold an

order in abeyance while it assesses the legality of the order.” Nken v. Holder, 556 U.S.

418, 426, 129 S. Ct. 1749, 1756 (2009). A stay of judicial proceedings “simply suspends

judicial alteration of the status quo.” Id. at 429, 129 S. Ct. at 1758 (quotation omitted). By

this reasoning, the Eighth Circuit’s stay of the Karsjens II order suspends the effectiveness

of that order. VanWagner cannot rely on a stayed interlocutory order as a basis for relief.

       Even the plain language of Karsjens I fails to support VanWagner’s requested relief.

Although VanWagner argues that he merely seeks to vacate a commitment that he asserts


                                              3
was impermissible ab initio, the result would be discharge from MSOP. The federal district

court stated that the MSOP program “will not be immediately closed,” the decision is not

“about the immediate release of any single committed individual,” and some individuals

will remain confined at MSOP. Karsjens I, 109 F. Supp. 3d at 1144, 1175.

       Because the federal district court’s orders are stayed, there is no final judgment that

entitles VanWagner to relief. We therefore affirm the district court’s order denying relief.

       Affirmed.




                                              4